PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,406,459
Issue Date: September 10, 2019
Application No. 15/760,636
Filing or 371(c) Date: 16 Mar 2018
Attorney Docket No. PAL2344405-MF
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 30, 2020, which is being treated under 37 CFR 1.182, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is DISMISSED.

The Office will not issue duplicate Letters Patent where there is a discrepancy in the correspondence address.  The Office mail all correspondences to the address of record.  The petition filed June 30, 2020 indicates a different address than the address of record.  A power of Attorney was filed on January 6, 2021 and the Notice of Acceptance of Power of Attorney was mailed on January 11, 2021.  Therefore, the address on the instant petition does not indicate the current correspondence address.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

1 

Any questions concerning this matter may be directed to Irvin Dingle at (571) 272-3210.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions


cc:	YU Gang
	Floor 16, Tower A, Indo Building
	A 48 Zhichun Road, Haidian District
	Beijing, China 100098




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)